Citation Nr: 0024052	
Decision Date: 09/11/00    Archive Date: 09/21/00

DOCKET NO.  98-21 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for tension headaches, 
as due to an undiagnosed illness.

2.  Entitlement to service connection for residuals of a 
fracture of the right clavicle, claimed as joint 
pain/inflammation, as due to an undiagnosed illness. 

3.  Entitlement to service connection for patellar tendinitis 
of the left knee, patellofemoral pain syndrome of the left 
knee, claimed as joint pain/inflammation, as due to an 
undiagnosed illness. 

4.  Entitlement to service connection for patellar tendinitis 
of the right knee, claimed as joint pain/inflammation, as due 
to an undiagnosed illness. 

5.  Entitlement to service connection for pain in both elbows 
and right shoulder, as due to an undiagnosed illness. 

6.  Entitlement to service connection for fatigue, as due to 
an undiagnosed illness.

7.  Entitlement to service connection for shortness of 
breath, as due to an undiagnosed illness. 

8.  Entitlement to service connection for psoriasis, claimed 
as skin rash, as due to an undiagnosed illness. 

9.  Entitlement to service connection for an anxiety 
disorder, claimed as memory loss, irritability, and short 
attention span, as due to an undiagnosed illness. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to December 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
Orleans, Louisiana (RO), which denied the benefits sought on 
appeal.   
 




FINDING OF FACT

There is no competent medical evidence that the veteran 
suffers from chronic disability resulting from an undiagnosed 
illness or combination of illnesses and manifested by 
headaches; residuals of a fracture of the right clavicle, 
claimed as joint pain/inflammation; patellar tendinitis of 
the left knee, patellofemoral pain syndrome of the left knee, 
claimed as joint pain/inflammation; patellar tendinitis of 
the right knee, claimed as joint pain/inflammation; pain in 
both elbows and right shoulder; fatigue; shortness of breath; 
skin rash; or anxiety disorder, claimed as memory loss, 
irritability, and short attention span.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
headaches; residuals of a fracture of the right clavicle, 
claimed as joint pain/inflammation; patellar tendinitis of 
the left knee, patellofemoral pain syndrome of the left knee, 
claimed as joint pain/inflammation; patellar tendinitis of 
the right knee, claimed as joint pain/inflammation; pain in 
both elbows and right shoulder; fatigue; shortness of breath; 
skin rash; or anxiety disorder, claimed as memory loss, 
irritability, and short attention span; each claimed as due 
to an undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially claims that he is suffering from a 
chronic disability or disabilities resulting from an 
undiagnosed illness or combination of undiagnosed illnesses, 
due to his service in the Persian Gulf War.  He claims that 
this has resulted in various manifested conditions including 
his claimed headaches, joint pains, fatigue, shortness of 
breath, skin rashes, and anxiety (memory loss, short 
attention span and irritability).  

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit medical evidence in 
support of a claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  See 38 
U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim. 38 U.S.C.A. § 5107(a).  See Epps v. 
Gober, 126 F.3d 1464 (1997).   Further, VA cannot undertake 
to assist a veteran in developing facts pertinent to his 
claim until and unless the veteran submits a well grounded 
claim. Morton v. West, 12 Vet. App. 477, 486 (1999).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Savage.  If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id.

In addition, statutes and regulations provide additional 
means for Persian Gulf veterans to qualify for service 
connection for a disability on a presumptive basis.  See 38 
U.S.C.A. § 1117 (West 1991); 38 C.F.R. § 3.317 (1999).  
Disability compensation may be payable to Persian Gulf 
veterans who suffer from a chronic disability resulting from 
an undiagnosed illness that became manifest during active 
duty in the Southwest Asia theater of operations or becomes 
manifest to a compensable degree before December 31, 2001.  
38 U.S.C.A. § 1117 (West 1991 and Supp. 1998); 38 C.F.R. § 
3.317 (1999); see generally VBA'S ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part VI, para. 7.22.

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).

38 C.F.R. § 3.317 (1999) provides that, except as provided in 
paragraph (c) of this section, VA shall pay compensation in 
accordance with Chapter 11 of Title 38, United States Code, 
to a Persian Gulf veteran who exhibits objective indications 
of chronic disability resulting from an illness or 
combination of illnesses manifested by one or more signs or 
symptoms such as those listed in paragraph (b) of this 
section, provided that such disability:

(1)  Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within the presumptive period; and (ii) by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis.

(2)  For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.

(3)  For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6 month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from Part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.

Pursuant to paragraph (b) of 38 C.F.R. § 3.317, for the 
purposes of paragraph (a)(1) of this section, signs or 
symptoms which may be manifestations of undiagnosed illness 
include, but are not limited to:

(1) fatigue (2) signs or symptoms involving skin (3) headache 
(4) muscle pain (5) joint pain (6) neurologic signs or 
symptoms (7) neuropsychological signs or symptoms (8) signs 
or symptoms involving the respiratory system (upper or lower) 
(9) sleep disturbances (10) gastrointestinal signs or 
symptoms (11) cardiovascular signs or symptoms (12) abnormal 
weight loss (13) menstrual disorders.

Pursuant to paragraph (c) of 38 C.F.R. § 3.317, compensation 
shall not be paid under this section: (1) if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.

The VA General Counsel has held that a well-grounded claim 
for compensation under 38 U.S.C. § 1117(a) and 38 C.F.R. § 
3.317 for disability due to undiagnosed illness generally 
requires the submission of some evidence of: (1) active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; (2) the 
manifestation of one or more signs or symptoms of undiagnosed 
illness; (3) objective indications of chronic disability 
during the relevant period of service or to a degree of 
disability of 10 percent or more within the specified 
presumptive period; and (4) a nexus between the chronic 
disability and the undiagnosed illness.  VAOPGCPREC 4-99.

With respect to the second and fourth elements, VA General 
Counsel in VAOPGCPREC 4-99 held the following.  Evidence that 
the illness is "undiagnosed" may consist of evidence that the 
illness cannot be attributed to any known diagnosis or, at 
minimum, evidence that the illness has not been attributed to 
a known diagnosis by physicians providing treatment or 
examination.  The type of evidence necessary to establish a 
well-grounded claim as to each of those elements may depend 
upon the nature and circumstances of the particular claim.  
For purposes of the second and third elements, the 
manifestation of one or more signs or symptoms of undiagnosed 
illness or objective indications of chronic disability may be 
established by lay evidence if the claimed signs or symptoms, 
or the claimed indications, respectively, are of a type which 
would ordinarily be susceptible to identification by lay 
persons.  If the claimed signs or symptoms of undiagnosed 
illness or the claimed indications of chronic disability are 
of a type which would ordinarily require the exercise of 
medical expertise for their identification, then medical 
evidence would be required to establish a well-grounded 
claim. With respect to the third element, a veteran's own 
testimony may be considered sufficient evidence of objective 
indications of chronic disability, for purposes of a well- 
grounded claim, if the testimony relates to non-medical 
indicators of disability within the veteran's competence and 
the indicators are capable of verification from objective 
sources.  Medical evidence would ordinarily be required to 
satisfy the fourth element, although lay evidence may be 
sufficient in cases where the nexus between the chronic 
disability and the undiagnosed illness is capable of lay 
observation.  VAOPGCPREC 4-99.

What constitutes a well-grounded claim pursuant to 38 U.S.C. 
§ 1117 and 38 C.F.R. § 3.317, has recently been further 
clarified by the Court.  Neumann v. West, No. 98-1410, 2000 
U.S. App. Vet. LEXIS 717, at *1 (U.S. Vet. App. Jul. 21, 
2000).  In Neumann, the Court determined that in the context 
of a Persian Gulf illness claim under 38 U.S.C. § 1117, signs 
or symptoms of a chronic disability are afforded presumptive 
service connection precisely because they cannot be 
attributed to any known clinical diagnosis.  Id., at *29.  
That decision invalidated VAOPGCPREC 4-99 with respect to the 
requirement (for a well grounded claim), of medical evidence 
of a nexus between the chronic disability and the undiagnosed 
illness.  Neumann accordingly determined that medical nexus 
evidence is no longer required to well ground a claim under 
U.S.C. § 1117.  The Court in that case determined that in 
order to establish a well-grounded claim pursuant to 38 
U.S.C. § 1117 and 38 C.F.R. § 3.317, a claimant need only 
present some evidence (1) that he or she is a Persian Gulf 
veteran; (2) who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph of 38 C.F.R. § 3.317(b); (3) which 
became manifest either during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2001; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  Id., at *30, 31.

The record includes service medical records, private and VA 
medical records from December 1991 through December 1997, and 
reports of VA examinations in June and September 1997.  There 
is a letter dated in September 1997 from the Office of the 
Secretary of Defense, in which three incidents that occurred 
in Saudi Arabia between January and March 1991 are described.

Also, the veteran's wife has provided a statement, in which 
she stated that since service in the Persian Gulf from August 
1990 to March 1991, the veteran had had minor and severe 
joint/muscle pains and headaches; and numerous other problems 
such as fatigue, irritability, and short attention span.  She 
described the symptoms and indicated that they began soon 
after the veteran's return from the Persian Gulf.

The veteran also provided statements and testified at a May 
2000 hearing before the undersigned Board Member.  During 
that hearing, the veteran testified regarding the claimed 
disorders on appeal, which he indicated were due to an 
undiagnosed illness due to his service in the Persian Gulf 
War. 

The Board notes initially, that medical diagnoses have been 
made with respect to some of the veteran's claimed conditions 
resulting from undiagnosed illness.  Specifically, medical 
examiners have provided clinical diagnoses pertaining to his 
claimed headaches, multiple joint pain and inflammation, and 
skin rash.  Also, an anxiety disorder has been diagnosed.  

During a Persian Gulf guidelines examination performed in 
February 1997, the examiner found the veteran to have tension 
headache, mild anxiety disorder, and arthralgias.  

VA outpatient records from January to December 1997 show that 
the veteran reported complaints that since serving in the 
Persian Gulf, he had had headaches; multiple joint pains, 
including shoulders, elbows, hands, knees, and ankles; 
occasional shortness of breath; occasional skin rashes in the 
axillae; and short attention span.  With respect to these 
complaints, those clinical records include impressions of 
tension headaches, arthralgia of unknown etiology, and 
anxiety disorder.  Included is an April 1997 VA neurological 
consult report that shows complaints of headaches for about 
four years, which were usually located in the temples.  That 
report contains an impression of tension headaches.  

The report of a June 1997 VA general examination shows that 
the veteran reported 
a history of headaches beginning in March of 1991 when he 
returned from Desert Storm.  He reported that these had been 
evaluated and diagnosed as tension headaches.  They occurred 
three to four times per month, lasting any where from one 
half hour to three hours; and involved part of his head and 
varied with the episodes.  The veteran reported pain in both 
hands, both elbows and both knees beginning again in 1991 
when he returned from Desert Storm.  There was no specific 
trauma, although the patient reported that he had to do a lot 
of physical activity in the Marines.  The veteran reported 
that he started getting intermittent rashes on both knees 
starting in 1991.  There was no itching.  It was described as 
flaking scales.  After examination, the report contains 
impressions of  (1) history of headaches; (2) history of 
joint pains; (3) history of memory loss and irritability; (4) 
dermatitis; (5) history of shortness of breath and fatigue; 
and (6) hypertension today.

The report of a June 1997 VA orthopedic examination shows 
that the veteran reported complaints of pain, mostly in his 
knees, elbows, hands and shoulders.  He stated that his right 
shoulder was worse at present, but that the pain migrated, 
depending upon which joint he used the most.  He reported 
that he had pain in between the scapula and the spine, and 
that his right arm went to sleep at times.  He reported that 
he had pain in his left knee, which was painful at present.  
The pain was located at the inferior pole of the left 
patellar.  Examination of the veteran's shoulders showed a 
full range of motion, with negative apprehension bilaterally.  
The right shoulder had no gross tenderness.  There was 
questionable tenderness along the medial scapular border.  
Examination of his knee showed a range of motion that was 
full with no real tenderness at the inferior pole of the 
patellar.  Examination of his elbows and hands was negative.  
The report contains a diagnosis of normal examination at the 
present time.

The report of a June 1997 VA "non tuberculosis diseases and 
injuries" examination shows that the veteran reported having 
headaches which occurred from three to five times a month.  
The veteran reported that the pain could occur in the 
occipital area and in the center and in both temporal areas.  
He described an aching and sharp pain.  He reported that the 
headaches began rather suddenly, and sometimes awaken him 
from sleep.  He reported that various activities could be 
performed without clearly provoking the headaches on a 
reoccurring basis.  The report contains a summary that the 
veteran had paroxysmal headaches of moderate degree which to 
this point had not been well controlled.  

The report of a June 1997 VA skin examination shows 
complaints of intermittent rash of the knees and right upper 
flank since the Gulf War.  The veteran reported that the rash 
was scaly but not pruritic or painful.  The veteran reported 
he had no family history of skin diseases and no significant 
past medical history of skin disease.  On examination, there 
was a mild, scaling patch of the right knee; and a minimally 
erythematous macule of the left knee.  The right axilla and 
right upper flank were clear.  Fingernails and toenails did 
not demonstrate pitting, and the scalp was not involved.  The 
report contains a diagnosis of probable mild psoriasis; and 
an opinion that this condition was probably not service 
related.

A September 1997 VA orthopedic consult report shows 
complaints of diffuse joint pain involving multiple joints 
(knees, elbows, hands, upper back) since 1992 after the Gulf 
War.  After examination, the report contains an impressions 
of (1) bilateral patella tendinitis, left more than right; 
and (2) multiple arthralgia.  

Overall, the evidence of record does not show that any 
headaches or skin disorder is due to any undiagnosed 
illnesses.  Moreover, with respect to his claims of joint 
pain including associated with his right clavicle, both knees 
and elbows, and right shoulder, the manifestations have not 
shown to be due to any undiagnosed illnesses.  With respect 
to each of these claimed conditions, a disorder has been 
diagnosed.  As service connection may be granted under 38 
C.F.R. § 3.317 only for disabilities due to undiagnosed 
illnesses exhibited by Persian Gulf veterans, the Board finds 
that the a well-grounded claim has not been presented 
pursuant to provisions of this section.  Therefore, 
entitlement to service connection under 38 C.F.R. § 3.317 is 
denied for the claimed headaches; rash; and joint 
pain/inflammation involving the right clavicle, both knees, 
both elbows, and right shoulder.  

Also on appeal, are claims for service connection for 
fatigue; shortness of breath; and for an anxiety disorder, 
claimed as memory loss, irritability, and short attention 
span; all as due to an undiagnosed illness.  However, the 
Board finds that the veteran's claims for these disorders due 
to an undiagnosed illness are not well grounded because there 
is no evidence of chronic disability resulting from an 
undiagnosed illness manifested by these alleged symptoms, as 
is required by law and regulation.  38 U.S.C.A. § 1117; 38 
C.F.R. § 3.317(a).  That is, absent evidence of a chronic 
disability, the veteran's claim with respect to these 
disorders is not plausible.

In this regard, the Board notes that the February 1997 VA 
Persian Gulf guidelines examination report noted that the 
veteran complained of shortness of breath and short attention 
span.  However, the examiner made no assessment of any 
associated  chronic disability.  That report did contain a 
diagnosis of mild anxiety disorder.  Thus, service-connection 
is not well-grounded under 38 C.F.R. § 3.317(a) for any 
manifestations of the diagnosed anxiety disorder.  Moreover, 
there is no medical opinion or other competent medical 
evidence to otherwise relate any diagnosed anxiety disorder 
to service.

The report of a June 1997 VA general examination shows that 
the veteran reported that he sometimes would get short of 
breath.  He reported that when he was exercising, he ran 
approximately nine miles a week at the rate of two to three 
miles per day.  He reported that on some days he had no 
problems and other days he had to stop because of shortness 
of breath and fatigue.  The veteran reported that his wife 
had reported she had noticed a problem with irritability and 
memory loss.  The veteran reported that he was stressed out 
over his physical ailments.  However, examination of the 
respiratory system revealed no abnormal findings, and a 
subsequent June 1997 pulmonary function report contains no 
abnormal findings.  Moreover, the examiner in the June 1997 
general examination made no assessment of any associated 
chronic disability other than impressions of history of 
memory loss and irritability; and history of shortness of 
breath and fatigue.  

The report of a September 1997 VA psychiatric (post-traumatic 
stress disorder) examination shows that the veteran denied 
symptoms including irritability and poor concentration.  He 
reported that his wife occasionally would tell him that he 
was forgetful.  However, he added that he did not have 
problems with memory or concentration on the job.  The 
examiner made objective findings that the veteran's 
concentration and memory were intact during the interview; 
and he was cooperative.  No findings were made as to memory 
loss, irritability or short attention span.  Moreover, that 
report made no psychiatric diagnosis of anxiety disorder or 
other psychiatric disorder.

None of the rest of the record shows objective evidence of 
chronic disability manifested by fatigue, shortness of 
breath, memory loss, irritability, or short attention span; 
all as due to an undiagnosed illness.  Thus despite such 
claims there is no objective evidence of associated chronic 
disability. 

Finally, there is no medical evidence of record suggesting 
that the veteran's symptoms in combination represent chronic 
disability from an undiagnosed illness.  Accordingly, the 
veteran's claims cannot be well grounded.  Under these 
circumstances, the Board finds that the veteran has not 
submitted a well grounded claim for the claimed disorders on 
appeal, claimed as due to an undiagnosed illness.  38 
U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claim.  
Epps, 126 F.3d at 1469; Morton, 12 Vet. App. at 486; Grivois 
v. Brown, 5 Vet. App. 136, 140 (1994).

The Board notes that the veteran essentially maintains that 
he has the claimed disorders due to an undiagnosed illness 
resulting from his service in the Persian Gulf.  In 
considering the veteran's claims on a basis other than under 
38 C.F.R. § 3.317, the Board notes that there is no medical 
evidence of record relating any of the veteran's claimed 
disabilities, including any currently diagnosed, to a disease 
or injury incurred in service.  The Board acknowledges that 
the veteran was seen during service on one occasion in May 
1987, for complaints of left knee pain for seven days.  At 
that time the assessment was patello-femoral pain syndrome 
and left knee sprain.  However, there is no further medical 
evidence of subsequent complaints, treatment or findings in 
service.  The veteran was also seen in November 1992 for 
complaints of ankle pain for twelve months.  After 
examination the assessment was tendonitis of the left ankle. 
There is no medical opinion of record relating these or any 
other known condition in service to a current disability.  A 
medical opinion to this effect would be required to well 
ground the veteran's claim.  The veteran and his wife, as lay 
persons, are not competent to provide medical opinions; 
accordingly, their assertions as to medical diagnosis or 
causation cannot constitute evidence of a well-grounded 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims on the merits, while the Board 
has concluded that the claim is not well grounded.  However, 
the Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis." Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

If the veteran wishes to complete his application for service 
connection for the claimed disorders as due to an undiagnosed 
illness, he should submit competent medical evidence showing 
that he suffers from chronic disability from the alleged 
symptoms and that the disability is related to service.  38 
U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. App. at 77-80 
(1995).
ORDER

Entitlement to service connection for tension headaches, as 
due to an undiagnosed illness, is denied.

Entitlement to service connection for residuals of a fracture 
of the right clavicle, claimed as joint pain/inflammation, as 
due to an undiagnosed illness, is denied. 

Entitlement to service connection for patellar tendinitis of 
the left knee, patellofemoral pain syndrome of the left knee, 
claimed as joint pain/inflammation, as due to an undiagnosed 
illness, is denied. 

Entitlement to service connection for patellar tendinitis of 
the right knee, claimed as joint pain/inflammation, as due to 
an undiagnosed illness, is denied. 

Entitlement to service connection for pain in both elbows and 
right shoulder, as due to an undiagnosed illness, is denied. 

Entitlement to service connection for fatigue, as due to an 
undiagnosed illness, is denied.

Entitlement to service connection for shortness of breath, as 
due to an undiagnosed illness, is denied. 

Entitlement to service connection for psoriasis, claimed as 
skin rash, as due to an undiagnosed illness, is denied. 

Entitlement to service connection for an anxiety disorder, 
claimed as memory loss, irritability, and short attention 
span, as due to an undiagnosed illness, is denied. 

		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals

 

